ORDER
MICHAEL D. SPAGNUOLA of WOODBURY, who was admitted to the bar of this State in 1978, having been involuntarily committed to a mental hospital by order of the Honorable Barry M. Weinberg, J.S.C.; and good cause appearing,
It is ORDERED that pursuant to Rule l:20-9(a), MICHAEL D. SPAGNUOLA is transferred to disability inactive status, effective immediately and until further Order of the Court; and it is further
ORDERED that MICHAEL D. SPAGNUOLA is ineligible to practice law; and it is further
*441ORDERED that MICHAEL D. SPAGNUOLA he restrained and enjoined from practicing law while he is on disability inactive status; and it is further
ORDERED that MICHAEL D. SPAGNUOLA comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.